Citation Nr: 1810972	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-04 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for a deviated septum (also claimed as sleep apnea).

3.  Entitlement to service connection for acquired flat feet.

4.  Entitlement to service connection for arthritis of the left knee.

5.  Entitlement to service connection for gout (also claimed as rheumatoid arthritis in the toes and fingers).

6.  Entitlement to service connection for arthritis of the bilateral ankles.

7.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety/depression.

8.  Entitlement to a compensable disability rating for nerve tendon damage of the left index finger (mallet finger).

9.  Entitlement to a compensable disability rating for early facet joint degenerative changes at C3, C4, and C5 (a cervical spine disability).

10.  Entitlement to a compensable disability rating for disc space narrowing with associated sclerosis and osteophyte formation L2-3 and L4 (a thoracolumbar spine disability).

11.  Entitlement to a compensable disability rating for hammer toe of the right foot, second digit.

12.  Entitlement to a compensable disability rating for diverticulitis.

13.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the glenohumeral and acromioclavicular joint of the left shoulder.

14.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1977 to February 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has broadened and recharacterized the Veteran's claim for PTSD and anxiety/depression to include all diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Veteran has not set forth any specific theories of entitlement for the physical disabilities which he is claiming service connection for, his service treatment records contain notations discussing complaints of or treatment for symptoms relating to all of his service-connection claims.  The Board also notes that the Veteran's service personnel records contain multiple awards for parachutist badges.  Based on the foregoing, the Board finds that the low threshold requiring examinations in connection with these claims has been met.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006). 

With regard to his claim for service connection for a psychiatric disorder, to include PTSD and anxiety/depression, the Veteran stated in his January 2012 Substantive Appeal (VA Form 9) that he worked for over 23 years in Special Forces Services, during which time he was in airborne status and a combat driver for ten years.  He indicated that his service medical records laid out injuries and near death experiences incurred in the performance of those duties.  The Veteran further asserted that being a Special Forces soldier involved "inherent risks associated with it, to include being in situations where [he] put [his] life on the line or [was] in fear of injury/death."  The Board finds that on remand the AOJ must again contact the Veteran and request that he provide detailed descriptions of specific stressors he was exposed to or experienced during his active duty service, specifically those which caused him to fear injury or death.  While the Veteran's service personnel records do not document any combat participation, he has indicated he worked as a combat driver; therefore, the AOJ must also request that he provide evidence or information regarding any combat he participated in during service.  The AOJ must thereafter conduct all development necessary, to include contacting the Joint Services Records Research Center (JSRRC) and any other appropriate agency, to attempt to verify the Veteran's stressors.  With regard to any general stressors claimed, the AOJ must consider the Veteran's statements in with special attention paid to 38 U.S.C. § 1154(a) and 38 U.S.C. § 1154(b), if applicable.

As noted above, although the Veteran initially claimed service connection for PTSD, his claim encompasses all diagnosed psychiatric disorders.  See Clemons, 23 Vet. App. at 5.  While entitlement to service connection for PTSD requires verification of a claimed stressor, entitlement to service connection for a psychiatric disorder other than PTSD does not require verification of a claimed stressor.  However, service connection for a psychiatric disorder does still require a nexus between a diagnosed psychiatric disorder and service.  Therefore, regardless of whether any of the Veteran's claimed stressors can be verified, he must still be provided a VA mental health examination to determine whether any psychiatric disorders, other than PTSD, are due to his active duty service.

The evidence reflects that throughout Veteran's claim he has spent a considerable amount of time working overseas as a civilian government contractor.  This has made it difficult for VA to schedule and for the Veteran to attend VA examinations at his local VA Medical Center.  No attempts by the AOJ have been made to arrange for the Veteran to be afforded these examinations in any country where he has been living and working overseas.  The Veteran as last afforded VA examinations in connection with his increased rating claims approximately ten years ago, and the Board finds that more recent examinations are required to assess the current severity of his service-connected disabilities on appeal.  Accordingly, on remand, the AOJ must take all appropriate steps to ensure the Veteran is afforded the required examinations, to include, if necessary, arranging for these examinations to take place at a U.S. military facility, Embassy, or Consulate.

Finally, a review of the Veteran's claims file reflects that there are no post-service federal or private treatment records associated with the evidence of record.  On remand, the AOJ must attempt to obtain any outstanding VA treatment records and/or TRICARE records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The AOJ must also contact the Veteran and request that he provide VA with an authorization to allow them to obtain any identified private treatment records on his behalf.  Given that the Veteran has likely been provided medical examinations in connection with his overseas civilian work, the AOJ must specifically request that the Veteran provide an authorization to allow VA to obtain any medical records from his employer.  Upon receipt of valid medical authorizations, the AOJ must request any identified records in accordance with VA regulation.  See 38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide details regarding specific stressors he was exposed to or experienced during his active duty service which caused him to fear injury or death.  Request that he also provide evidence or information regarding any combat participation.

Upon receipt of any information from the Veteran, the AOJ must attempt to verify his claimed stressors by sending the information he provides to the Joint Services Records Research Center (JSRRC) and/or any other appropriate agency for attempted verification.  With regard to any general stressors claimed, the AOJ must consider the Veteran's statements in the context of 38 U.S.C. § 1154(a) and 38 U.S.C. § 1154(b), if applicable.

If the AOJ determines that any of the Veteran's claimed stressors cannot be verified, a memorandum regarding the inability to do so must be prepared and associated with the evidence of record.

2.  Contact the Veteran and request that he complete and return a signed authorization to allow VA to attempt to obtain identified private medical records on his behalf, to specifically include records from his civilian employer.

If the Veteran submits any medical authorization that is insufficient for further action, he should be notified, and any such notification should be properly documented in the claims file.  Upon receipt of any valid medical authorization, VA must attempt to obtain any identified private records in accordance with VA regulation.  See 38 C.F.R. § 3.159.

3.  Obtain all outstanding VA treatment records and TRICARE records and associate them with the evidence of record.

4.  Following completion of steps 2 and 3, arrange for the Veteran to be afforded VA examinations (if necessary, with a contractor outside the United States) to determine the presence and etiology of the following claimed disabilities:

(a)  psoriasis;
(b)  deviated septum/sleep apnea;

(c)  acquired flat feet;
(d)  arthritis of the left knee;
(e)  gout (also claimed a rheumatoid arthritis); and
(f)  arthritis of the bilateral ankles.

With respect to each disability found, examiners must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability began during or is etiologically related to the Veteran's active duty service.

A complete rationale for all opinions must be provided.  

5.  Following completion of steps 1, 2, and 3, regardless of whether any stressors can be verified, arrange for the Veteran to be afforded a VA mental health examination (if necessary, with a contractor outside the United States) to determine whether he has any diagnoses of psychiatric disorders and, if so, whether they began in or are etiologically related to his active duty service.  

The examiner must elicit from the Veteran a full history of psychiatric symptoms and treatment during and since his active duty service.  All appropriate psychological testing must be accomplished, to include testing to determine whether the Veteran meets the DSM-5 criteria for PTSD or any other psychiatric disorder.

Following a complete review of the evidence of record, and with consideration of the Veteran's statements and any verified stressors, the examiner must provide the following information:  

(a)  Determine whether the Veteran meets the DSM-5 criteria for a diagnosis of PTSD.  

If it is determined that the Veteran has a diagnosis of PTSD, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed PTSD is due to any of Veteran's verified in-service stressors.

(b)  Determine whether the Veteran meets the DSM-5 criteria for any psychiatric disorder other than PTSD.

With respect to each diagnosed psychiatric disorder, determine whether it is at least as likely as not (a 50 percent or greater probability) that the disorder began during or is etiologically related to the Veteran's active duty service.

A complete rationale for all opinions must be provided.  

6.  Following completion of steps 2 and 3, arrange for the Veteran to be afforded the appropriate VA examinations (if necessary, with a contractor outside the United States) to determine the current severity of the following service-connected disabilities:

(a)  left index finger disability;
(b)  cervical spine disability;
(c)  thoracolumbar spine disability;
(d)  right foot hammer toe disability;
(e)  diverticulitis; 

(f)  right knee disability; and
(g)  left shoulder disability.

With regard to any examinations which require range of motion testing, the examiner is informed that passive AND active range of motion testing must be performed, in weight-bearing AND nonweight-bearing settings.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, the examiner must perform the following testing:

(a) Conduct passive range of motion testing in a weight-bearing setting for the identified joint;
(b) Conduct passive range of motion testing in a nonweight-bearing setting for the identified joint;
(c) Conduct active range of motion testing in a weight-bearing setting for the identified joint; and
(d) Conduct active range of motion testing in a nonweight-bearing setting for the identified joint.

If the examiner determines it is not possible to conduct any of the above-referenced range of motion testing for any reason, he or she MUST explain why this is so.

The examiner MUST provide a rationale for all opinions requested.  This examination and the examination requested in paragraph 4 may be combined into the same examination. 

7.  The AOJ must take all necessary steps to ensure the Veteran is afforded the aforementioned examinations.  Special steps should be taken if the Veteran continues to live and work outside the United States. 

8.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

